On Application for Reinstatement from Reciprocal Discipline.
PER CURIAM.
_JiThis proceeding arises out of a petition for reinstatement from reciprocal discipline filed by petitioner, Itzchak E. Korn-feld, an attorney who is currently suspended from the practice of law in Louisiana.
UNDERLYING FACTS AND PROCEDURAL HISTORY
On June 24, 2009, the Supreme Court of Pennsylvania ordered petitioner suspended on consent for two years, retroactive to July 1, 2008. After receiving notice of the Pennsylvania order of discipline, the Office of Disciplinary Counsel (“ODC”) filed a petition to initiate reciprocal discipline in Louisiana, pursuant to Supreme Court Rule XIX, § 21. Ultimately, we imposed reciprocal discipline suspending petitioner from the practice of law in Louisiana for two years. In re: Kornfeld, 11-0502 (La.5/27/11), 62 So.3d 62.
On March 26, 2015, petitioner filed in this court a petition for reinstatement from reciprocal discipline, indicating that the Supreme Court of Pennsylvania reinstated him to the practice of law in Pennsylvania on December 16, 2014. In response, the ODC admitted that it was unable to demonstrate any procedural irregularities in the Pennsylvania reinstatement proceeding or present any compelling reason why petitioner’s reciprocal reinstatement should be denied.
| .DISCUSSION
Reciprocal reinstatements are governed by Supreme Court Rule XIX, § 24(K), which states:
Where the court has imposed a suspension or disbarment solely on the basis of imposition of discipline in another jurisdiction, and where the lawyer gives notice to the court that he or she has been reinstated or readmitted in the other jurisdiction, the court shall determine whether the lawyer should be reinstated or readmitted. Unless disciplinary counsel presents evidence demonstrating procedural irregularities in the other jurisdiction’s proceeding or presents other compelling reasons, the court shall reinstate or readmit a lawyer who has been reinstated or readmitted in the jurisdiction where the misconduct occurred.
Here, we imposed a suspension upon petitioner solely on the basis of the imposition of discipline in Pennsylvania. After serving his suspension, petitioner was reinstated to the practice of law in Pennsylvania. The ODC acknowledges that it cannot demonstrate any procedural irregularities in the Pennsylvania reinstatement proceeding and that it is unable to present other compelling reasons why petitioner’s reinstatement should be denied. Accordingly, petitioner shall be reinstated to the practice of law in Louisiana.
DECREE
Upon review of the record, it is ordered that Itzchak E. Kornfeld, Louisiana Bar Roll number 20905, be immediately reinstated to the practice of law in Louisiana. All costs of these proceedings are assessed against petitioner.